Name: 82/21/EEC: Commission Decision of 14 December 1981 amending the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-14

 Avis juridique important|31982D002182/21/EEC: Commission Decision of 14 December 1981 amending the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community Official Journal L 009 , 14/01/1982 P. 0034 - 0036*****COMMISSION DECISION of 14 December 1981 amending the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community (82/21/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Brazil, approved for the purposes of the importation of fresh beef and veal and meat of domestic solipeds into the Community, was drawn up initially by Commission Decision 81/713/EEC (2), as last amended by Decision 81/766/EEC (3); Whereas further on-the-spot inspections have shown that the hygiene standards of other establishments proposed by Brazil have been improved and may now be considered to be satisfactory; whereas these establishments may therefore be entered on the list drawn up in accordance with Article 4 (1) of Directive 72/462/EEC; Whereas it is therefore necessary to supplement the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 81/713/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 257, 10. 9. 1981, p. 28. (3) OJ No L 276, 30. 9. 1981, p. 32. ANNEX LIST OF ESTABLISHMENTS I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 0005 // Cooperativa Rural Serrana Ltda, TupanciretÃ £, Rio Grande do Sul // 0006 // FrigorÃ ­fico Mouran AraÃ §atuba SA, AraÃ §atuba, SÃ £o Paulo // 0196 // FrigorÃ ­fico Bordon SA, Presidente Prudente, SÃ £o Paulo // 0226 // FrigorÃ ­fico Bordon SA, BagÃ ©, Rio Grande do Sul // 0232 // Cooperativa Industrial Regional de Carnes e Derivados Ltda, BagÃ ©, Rio Grande do Sul // 0385 // FrigorÃ ­fico Mouran SA, Andradina, SÃ £o Paulo // 0458 // FrigorÃ ­fico UniÃ £o SA, Presidente Epitacio, SÃ £o Paulo // 0834 // FrigorÃ ­fico Kaiowa SA, Presidente Venceslau, SÃ £o Paulo // 0906 // FrigorÃ ­fico T. Maia SA, Governador Valadares, Minas Gerais // 1602 // Bon Beef Industria e ComÃ ©rcio de Carnes SA, Vinhedo, SÃ £o Paulo // 1651 // FrigorÃ ­fico Extremo Sul SA, Pelotas, Rio Grande do Sul // 1926 // FrigorÃ ­fico Anselmi SA, IndÃ ºstria de Carnes, Derivados e Conservas, Pelotas, Rio Grande do Sul // // B. Slaughterhouses 1.2 // // // Establishment No // Address // // // 0076 // SA FrigorÃ ­fico Anglo, Barretos, SÃ £o Paulo // // C. Cutting premises 1.2 // // // Establishment No // Address // // // 0001 // Comabra-Cia de Alimentos do Brasil SA, Osasco, SÃ £o Paulo // // II. HORSE MEAT Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 0003 // FrigorÃ ­fico Yukijirushi do ParanÃ ¡ SA, Curitiba, ParanÃ ¡ // 0055 // Martini Meat SA, ComÃ ©rcio, ImportaÃ §Ã £o e ExportaÃ §Ã £o de Carnes Apucarana, ParanÃ ¡ // 0924 // Mafisa-Matadouro e Frigorifico Industrial SA, Belo Jardim, Pernambuco // // III. COLD STORES 1.2 // // // Establishment No // Address // // // 0072 // Cefri Centrais de Estocagem Frigorificada Ltda, Mairinque, SÃ £o Paulo // 0078 // Interfrio SA Comercial e Industrial, Pelotas, Rio Grande do Sul // 0535 // Matadouro e FrigorÃ ­fico Industrial SA (Mafisa), Recife // 0933 // Companhia Brasileira de Armazenamento (Cibrazem), Rio de Janeiro // 0966 // C. Sola, ComÃ ©rcio e ExportaÃ §Ã £o SA, TrÃ ªs Rios, Rio de Janeiro // 1075 // FrigorÃ ­fico de Cotia SA, Santos, SÃ £o Paulo // 1127 // Companhia Brasileira de Armazenamento (Cibrazem), Curitiba, ParanÃ ¡ // 1599 // Martini Meat SA, ComÃ ©rcio, ImportaÃ §Ã £o e ExportaÃ §Ã £o de Carnes, ParanÃ ¡ // 1945 // Departamento Estadual de Portos Rios e Canais, Rio Grande, Rio Grande do Sul // 1958 // Avante SA Produtos AlimentÃ ­cios, Santos, SÃ £o Paulo // 2176 // Frimorite FrigorÃ ­fico Ltda, SÃ £o GonÃ §alo, Rio de Janeiro // //